Case: 19-11377     Document: 00515626865          Page: 1    Date Filed: 11/04/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 4, 2020
                                   No. 19-11377                        Lyle W. Cayce
                                                                            Clerk

   Niljka Y. Wright,

                                                            Plaintiff—Appellant,

                                       versus

   Arlington Independent School District,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-278


   Before Dennis, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Niljka Wright filed this employment-discrimination case against her
   former employer, Arlington Independent School District (AISD), bringing
   claims under the Age Discrimination in Employment Act (ADEA), the
   Americans with Disabilities Act (ADA), Title VII, Title VI, the Family and
   Medical Leave Act (FMLA), the Fair Labor Standards Act (FLSA), and 42


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11377         Document: 00515626865        Page: 2   Date Filed: 11/04/2020




                                     No. 19-11377


   U.S.C. § 1983. The district court dismissed Wright’s suit with prejudice for
   failure to state a claim, and we affirm.
                                              I
          Wright worked as an AISD employee for several years, most recently
   serving as a Title I liaison. AISD terminated her employment contract in the
   second half of 2018.
          Wright alleges that AISD personnel “repeatedly and systematically
   mistreated” her at work, took no action to prevent or stop the alleged
   misconduct, and retaliated against her for reporting the alleged misconduct.
   Wright alleges several instances of discriminatory conduct by AISD
   personnel, including: unwanted and inappropriate touching by her AISD
   supervisor; instances of physical and verbal assault (such as being screamed
   at and cursed at); unilateral changes to her work schedule; invasion of her
   privacy; subjection to surveillance while at work; harassing emails;
   inaccurate, negative performance evaluations; misstatements of her work
   hours; underpayment; treatment different from that shown to employees of
   other ethnicities; and interference with her Title I liaison work
   responsibilities.
          On September 28, 2016, Wright filed a charge of discrimination with
   the Texas Workforce Commission (TWC) Civil Rights Division, alleging
   that AISD violated Title VII, the ADEA, and the ADA. On March 6, 2017,
   the Equal Employment Opportunity Commission (EEOC) adopted TWC’s
   findings and issued a “Dismissal and Notice of Rights,” or right-to-sue letter,
   which stated: “You may file a lawsuit against the respondent[] under federal
   law based on this charge in federal or state court. Your lawsuit must be filed
   WITHIN 90 DAYS of your receipt of this notice; or your right to sue based
   on this charge will be lost.” Wright did not file suit against AISD within this
   90-day period.




                                              2
Case: 19-11377       Document: 00515626865            Page: 3    Date Filed: 11/04/2020




                                       No. 19-11377


          Instead, on February 1, 2018, Wright filed a second charge with
   TWC, alleging that AISD retaliated against her in violation of Title VII. On
   August 6, 2018, the EEOC adopted TWC’s findings and issued a second
   “Dismissal and Notice of Rights,” or right-to-sue letter, which also explicitly
   stated that Wright had 90 days to file a lawsuit against AISD.
          On October 29, 2018, Wright attempted to intervene as a plaintiff in
   an existing lawsuit against AISD, Garza v. Arlington Independent School
   District, No. 4:18-CV-00829. On March 1, 2019, the district court in Garza
   dismissed her from that case.
          On April 2, 2019, Wright filed this case against AISD. She later
   amended her complaint, alleging violations of the ADEA, ADA, FLSA,
   Title VI, Title VII, and 42 U.S.C. § 1983.
          AISD moved to dismiss Wright’s complaint under Rule 12(b)(6) for
   failure to state a claim. Fed. R. Civ. P. 12(b)(6). The district court granted
   AISD’s motion and dismissed Wright’s case with prejudice, finding her
   ADEA, ADA, and Title VII claims were time-barred and her Title VI,
   § 1983, FMLA, and FLSA claims failed to state a plausible claim for relief.
   Wright appealed, and, for the reasons discussed below, we affirm.
                                           II
          We review a district court’s Rule 12(b)(6) dismissal de novo. Cicalese
   v. Univ. of Tex. Med. Branch, 924 F.3d 762, 765 (5th Cir. 2019) (citation
   omitted). To survive a motion to dismiss, the plaintiff must plead facts that
   “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
   (2007)). “A claim has facial plausibility when the plaintiff pleads factual
   content that allows the court to draw the reasonable inference that the
   defendant is liable for the misconduct alleged.” Id. (citation omitted). We
   accept all well-pleaded facts in the complaint as true and view them in the




                                            3
Case: 19-11377           Document: 00515626865       Page: 4    Date Filed: 11/04/2020




                                      No. 19-11377


   light most favorable to the plaintiff. Walker v. Beaumont Indep. Sch. Dist., 938
F.3d 724, 735 (5th Cir. 2019). But a plaintiff’s “conclusory allegations or legal
   conclusions masquerading as factual conclusions will not suffice to prevent a
   motion to dismiss.” Firefighters’ Ret. Sys. v. Grant Thornton, L.L.P., 894 F.3d
665, 669 (5th Cir. 2018) (citation omitted).
                                          III
           On appeal, Wright raises three arguments: (1) her ADA, ADEA, and
   Title VII claims are not time-barred; (2) she sufficiently pleaded
   independent claims under the ADA and ADEA; and (3) she sufficiently
   pleaded her claims under Title VII, Title VI, FMLA, FLSA, and § 1983.
   We address each argument in turn.
                                           A
           First, we address whether Wright’s ADA, ADEA, and Title VII
   claims were timely. Under the ADA, ADEA, and Title VII, a plaintiff has
   90 days to file suit in federal court after she receives the EEOC’s right-to-
   sue letter. See 42 U.S.C. § 12117(a) (ADA); 29 U.S.C. § 626(e) (ADEA); 42
   U.S.C. § 2000e-5(f)(1) (Title VII). If the parties dispute the date of receipt,
   if the date is unknown, or if the plaintiff fails to allege the date of receipt, we
   presume that the plaintiff received the EEOC’s letter, at most, seven days
   after it was mailed. Taylor v. Books A Million, Inc., 296 F.3d 376, 380 (5th Cir.
   2002). But, even with this generous presumption, we strictly construe a
   plaintiff’s requirement to file suit within 90 days after receiving the EEOC’s
   letter. Id. at 379.
           Here, the EEOC mailed its first right-to-sue letter on March 6, 2017,
   and its second on August 6, 2018. Because the record does not indicate when
   Wright received the two letters, we presume that she received them seven
   days later. So the 90-day window to sue AISD began March 13, 2017 for the
   first letter and August 13, 2018 for the second.




                                           4
Case: 19-11377        Document: 00515626865         Page: 5   Date Filed: 11/04/2020




                                     No. 19-11377


          Wright did not file suit within 90 days after receiving her first letter:
   More than two years passed between the presumed date of receipt (March
   13, 2017) and the date she brought suit (April 2, 2019). Nor did Wright file in
   time for the second letter: More than 90 days passed between the presumed
   date of receipt (August 13, 2018) and the date she brought suit (April 2,
   2019). Because Wright did not file her claims within 90 days after receiving
   either EEOC letter, the claims are time-barred, and the district court
   properly dismissed them.
          Wright argues that her ADA and ADEA claims are not time-barred
   because she sought relief under these claims independent of the relief sought
   under her Title VII claim, so these claims were not subject to Title VII’s
   requirement that a suit be filed within 90 days. This argument contradicts the
   clear text of the ADA and ADEA, both of which incorporate Title VII’s
   explicit requirement that the recipient of a right-to-sue letter must file suit
   within 90 days. See 42 U.S.C. § 2000e-5(f)(1) (Title VII); 42 U.S.C.
   § 12117(a) (ADA); 29 U.S.C. § 626(e) (ADEA).
          Wright further argues that a court must resolve factual questions to
   enforce the time limitations for filing suits under the ADA and ADEA, and
   the district court improperly based its ruling on the pleadings, rather than an
   evidentiary review at summary judgment. However, this argument fails
   because a district court may grant a motion to dismiss “where it is evident
   from the pleadings that the action is time-barred, and the pleadings fail to
   raise some basis for tolling.” Taylor v. Bailey Tool Mfg. Co., 744 F.3d 944, 946
   (5th Cir. 2014).
          Wright contends her Title VII claim is not time-barred because her
   unsuccessful attempt to intervene in the Garza lawsuit against AISD should
   toll the 90-day period to file. Wright does not cite any precedent to support
   the claim that an unsuccessful attempt to intervene in a pending lawsuit




                                          5
Case: 19-11377      Document: 00515626865           Page: 6    Date Filed: 11/04/2020




                                     No. 19-11377


   should toll the 90-day period. And even if we accepted this tolling argument,
   Wright did not timely file her suit. After the district court dismissed Wright
   from the Garza suit, Wright had only a few days to file suit against AISD to
   fall within the 90-day window. But she waited 31 days after being dismissed
   from Garza to file the present case, well beyond the tolled 90 days after she
   received her right-to-sue letter. Because Wright did not file her Title VII,
   ADA, and ADEA claims within the statutorily required 90-day period, the
   district court properly dismissed those claims as time-barred.
          Wright also argues that she sufficiently pleaded independent claims
   under the ADA and ADEA. However, because those claims are time-
   barred, we need not address this argument.
                                          B
          Wright next maintains she sufficiently pleaded her Title VI, § 1983,
   FMLA, and FLSA claims. We address each claim in turn.
                                          1
          First, Wright argues that she sufficiently pleaded a claim under Title
   VI. Title VI provides that no person shall, “on the ground of race, color, or
   national origin, be excluded from participation in, be denied the benefits of,
   or be subjected to discrimination under any program or activity” covered by
   Title VI. 42 U.S.C. § 2000d. Title VI “prohibits only intentional
   discrimination.” Alexander v. Sandoval, 532 U.S. 275, 280 (2001).
          To survive a motion to dismiss, Wright’s complaint must plead facts
   to plausibly show that AISD intentionally discriminated against her. See
   Canutillo Indep. Sch. Dist. v. Leija, 101 F.3d 393, 397 (5th Cir. 1996). Wright’s
   complaint does not allege sufficient facts to support a finding of intentional
   discrimination by AISD. Wright’s complaint alleges she is of South
   American heritage and Hispanic ethnicity, but she never alleges facts




                                          6
Case: 19-11377       Document: 00515626865             Page: 7      Date Filed: 11/04/2020




                                        No. 19-11377


   showing that she was treated differently because of her heritage or ethnicity.
   Because Wright’s complaint fails to allege facts showing discriminatory
   intent, she fails to sufficiently plead a valid Title VI claim.
                                              2
          Second, Wright brings § 1983 claims, alleging that AISD violated her
   First and Fourteenth Amendment rights. To sufficiently plead a § 1983 claim
   for employment retaliation related to speech in violation of the First
   Amendment, a plaintiff must show: “(1) he suffered an adverse employment
   action; (2) he spoke as a citizen on a matter of public concern; (3) his interest
   in the speech outweighs the government’s interest in the efficient provision
   of public services; and (4) the speech precipitated the adverse employment
   action.” Anderson v. Valdez, 845 F.3d 580, 590 (5th Cir. 2016) (quoting Nixon
   v. City of Houston, 511 F.3d 494, 497 (5th Cir. 2007)). To sufficiently plead a
   Fourteenth Amendment due-process claim under § 1983, a plaintiff must
   (1) “identify a protected life, liberty, or property interest” and (2) “prove
   that governmental action” deprived her of that interest. Greene v. Greenwood
   Pub. Sch. Dist., 890 F.3d 240, 242 (5th Cir. 2018) (citation omitted). And for
   both First and Fourteenth Amendment claims under § 1983, the plaintiff’s
   “complaint must state specific facts, not simply legal and constitutional
   conclusions.” Fee v. Herndon, 900 F.2d 804, 807 (5th Cir. 1990) (citations
   omitted).
          Wright argues her complaint includes sufficient factual allegations to
   “create the reasonable impression” that AISD violated her First
   Amendment rights. 1 In her complaint, Wright alleges “she made [AISD



           1
             In her complaint, Wright alleges that AISD denied her “right to expression and
   peaceable assembly,” but, on appeal, she does not raise any arguments about the alleged
   denial of her right to peaceable assembly.




                                              7
Case: 19-11377        Document: 00515626865             Page: 8      Date Filed: 11/04/2020




                                         No. 19-11377


   personnel] aware of mistreatment” that she was experiencing and AISD
   retaliated against her “for having brought the misconduct to people’s
   attention.” But her complaint does not provide any facts about the speech
   that allegedly precipitated AISD’s retaliation; instead, her § 1983 claim
   relies on a legal conclusion that her First Amendment right was violated.
   Even if she had identified specific facts, Wright has failed to make a facially
   plausible showing that she spoke on a matter of public concern. Instead, her
   allegations relate to internal workplace grievances that affect Wright “in a
   purely personal manner” and are thus not constitutionally protected. Gibson
   v. Kilpatrick, 838 F.3d 476, 484–85 (5th Cir. 2016) (citations omitted). See
   also Connick v. Myers, 461 U.S. 138, 154 (1983). Accordingly, she has failed to
   sufficiently plead a § 1983 claim based on a First Amendment violation.
           Wright also argues her complaint includes sufficient facts to show that
   her procedural due process rights under the Fourteenth Amendment were
   violated when AISD failed to provide her with a hearing. 2 In her complaint,
   Wright alleges that on October 26, 2017, she went to have a grievance
   hearing, but the hearing officer—the AISD supervisor she alleges
   inappropriately touched and harassed her—“denied [her] anything
   approaching a fair hearing and summarily dismissed her many grievances.”
   She also alleges that she “repeatedly presented her complaints to AISD and
   underwent many administrative procedures,” and that “AISD consistently
   and intentionally failed and refused to provide her fair hearings.” Accepting
   these allegations as true, Wright has failed to allege facts identifying a
   protected interest and showing that the government took that interest away.




           2
            In her complaint, Wright alleges that AISD denied her “equal protection,
   procedural due process, and substantive due process.” But on appeal, Wright does not raise
   any arguments about the alleged equal protection and substantive due process violations.




                                               8
Case: 19-11377      Document: 00515626865           Page: 9   Date Filed: 11/04/2020




                                     No. 19-11377


   Wright thus fails to make a facially plausible showing that AISD violated her
   procedural due process rights.
                                          3
          Third, Wright brings a FMLA claim. FMLA provides eligible
   employees with the right to take reasonable leave based on certain medical
   circumstances, 29 U.S.C. § 2612(a), and prohibits employers from
   interfering with that right, 29 U.S.C. § 2615(a). To be eligible for leave under
   the FMLA, an employee must have been employed for at least 12 months by
   the employer and for at least 1,250 hours of service with the employer during
   the previous 12-month period. 29 U.S.C. § 2611(2)(A). In her complaint,
   Wright alleges that she requested medical leave twice—in 2014 after she
   broke her arm and in 2017 after she dislocated her shoulder—and that AISD
   denied her requests, claiming she had not worked enough hours to be eligible
   for FMLA leave. Nowhere in Wright’s complaint does she allege facts to
   show that she worked the requisite number of hours to be eligible for FMLA
   leave. On appeal, Wright refers to the “work-hour reports” detailed in her
   complaint as proof that she was eligible for FMLA leave. But this reference
   points merely to another allegation that AISD denied her request to submit
   reports of the hours she worked in order to correct her wages. Accepting this
   allegation as true, it shows at most that AISD did not have accurate records
   of her hours. Because that allegation does not show Wright was eligible for
   FMLA leave, she fails to make a plausible facial showing that AISD
   interfered with her FMLA right and thus fails to state a valid FMLA claim
   against AISD.
                                          4
          Finally, Wright brings a FLSA claim. The FLSA provides a cause of
   action for employees to recover unpaid minimum wages and overtime
   compensation. 29 U.S.C. § 216(b). Wright alleges that AISD did not pay her




                                          9
Case: 19-11377      Document: 00515626865           Page: 10   Date Filed: 11/04/2020




                                     No. 19-11377


   the correct wages in 2016, 2017, and 2018 and that AISD rejected her
   repeated attempts to submit accurate records of the hours she worked.
   Accepting these allegations as true, Wright fails to allege facts supporting a
   plausible inference that she worked a particular number of hours for which
   she was not paid or was underpaid. Accordingly, Wright fails to state a FLSA
   claim.
                                         IV
            For all these reasons, we AFFIRM the district court’s dismissal.




                                         10